By the Court :
The resolution of the City Council of October 20th, 1873, admitted to have been duly entered on its journal, was equivalent in law to an adoption of the survey, diagram, and specifications before them, made by the City Surveyor and filed with the Clerk, and was tantamount to a prior direction to the City Surveyor to make said survey, diagram, estimates, and specifications.
Judgment reversed and cause remanded, with an order to the Court below to enter a judgment for the plaintiffs upon the admissions of the pleadings, in connection with the agreed statement of facts.
Remittitur forthwith.